Citation Nr: 0213633	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  95-05 206	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Evaluation of right knee degenerative joint disease, 
currently evaluated as 10 percent disabling.  

2.  Evaluation of laceration, right little finger, status 
post flexor digitorum profundus repair (major), currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from November 1988 to June 
1993.  The Department of Veterans Affairs (VA) Regional 
Office (RO) granted service connection for the disorders at 
issue in July 1994, and the veteran appealed its decisions.  
In July 1995, the RO evaluated the veteran's right knee 
disorder as 10 percent disabling, effective from July 1993.


FINDINGS OF FACT

1.  The veteran's right knee is completely stable.

2.  His right knee degenerative joint disease produces no 
more than slight limitation of motion.  There is no more than 
slight impairment of function due to pain.

3.  The veteran's right little finger laceration is well 
healed and produces no more than slight limitation of motion 
or functional impairment.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease is no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2001); VAOPGCPREC 09-98 (O.G.C. 
Prec. 09-98).

2.  The criteria for a compensable rating for laceration, 
right little finger, status post flexor digitorum profundus 
repair (major) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 
4.45, 4.71, 4.71a, 4.119, Diagnostic Codes 5227, 7804, 7805 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did consider and act based on 
them after they were, including as reflected by its February 
2002 letter to the veteran, and VA's duties have been 
fulfilled nevertheless, both from pre- and post-VCAA 
enactment action.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  

The veteran was notified of evidence and information needed 
to substantiate and complete his claims, including in the 
claim form which he submitted in January 1994, in the July 
1994, July 1995, and May 2002 rating decisions and notice 
letters, in the December 1994 statement of the case, and in 
the July 1995, December 1998 and May 2002 supplemental 
statements of the case.  In September 1998, VA contacted the 
veteran's wife and told her to submit an MRI report after it 
was conducted.  She did not submit it.  VA attempted to 
obtain it by requesting VA treatment reports for the past 
year in September 1998, but in October 1998 the VA medical 
facility indicated that there was no MRI report.  The veteran 
was further notified in January 2002, in a letter written in 
consideration of enactment of the VCAA.  That letter advised 
him what VA's responsibilities were and what his were and 
what VA would do and what he could do.  

In the December 1994 statement of the case, the RO provided 
the veteran with the provisions of 38 C.F.R. § 3.159.  In an 
October 1996 letter to veteran, the RO asked him where he had 
been treated and to provide consent forms for all pertinent 
medical records.  It also asked the veteran whether he wanted 
a VA examination.  It advised him to submit the evidence as 
soon as possible.  

In January 2002, the veteran was provided a letter informing 
him of VA's duty to notify, duty to assist, what information 
or evidence it needed from him, and how he could help.  He 
was advised that if he wanted VA to send for records, he was 
to submit VA Forms 21-4142 which were enclosed.

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain VA medical records, 
and private medical evidence.  Service medical records are 
contained in the claims folder, and information on other 
treatment was requested from the veteran.  He stated that he 
has not been treated for his right little finger since 
service during his June 1995 hearing.  Transcript at 10.  He 
has not identified post-service right knee treatment or 
authorized VA to obtain reports thereof.  June 1994, January 
1995, and October 1998 examinations for VA examination 
purposes are of record.  See 38 C.F.R. § 3.326, including as 
amended by 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Furthermore, the veteran was scheduled for examinations 
subsequently, in March and April 2002, but he failed to 
report.  

As late as August 2002, the veteran was informed that he 
could submit additional evidence.  

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA examinations were 
conducted and additional VA examinations were attempted, but 
the veteran failed to report.  VA's duties have been 
fulfilled.

Pertinent law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

Pyramiding, which is the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disability.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Sec. 4.40  Functional loss.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Sec. 4.45  The joints.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:  
    (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.).
    (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).
    (c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).
    (d) Excess fatigability.
    (e) Incoordination, impaired ability to execute skilled 
movements 
smoothly.
    (f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 

Sec. 4.59  Painful motion.

    With any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the spine.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

The provisions of 38 C.F.R. § 3.655(b) indicate that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Right knee

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Arthritis, degenerative (hypertrophic or osteoarthritis):
  Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:
    With X-ray evidence of involvement of 2 or more major 
joints      
     or 2 or more minor joint groups, with occasional                            
20
     incapacitating 
exacerbations...............................
    With X-ray evidence of involvement of 2 or more major 
joints       
     or 2 or more minor joint 
groups............................                           
10
  Note (1): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be combined with ratings based 
on
   limitation of motion.
  Note (2): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be utilized in rating conditions
   listed under diagnostic codes 5013 to 5024, inclusive.

5257  Knee, other impairment of:
  Recurrent subluxation or lateral instability:
    
Severe....................................................       
30
    Moderate................................................       
20
    
Slight......................................................       
10

5260  Leg, limitation of flexion of:
  Flexion limited to 15 
deg.....................................      30
  Flexion limited to 30 
deg.....................................      20
  Flexion limited to 45 
deg.....................................      10
  Flexion limited to 60 
deg.....................................       0

5261  Leg, limitation of extension of:
  Extension limited to 45 
deg...................................      50
  Extension limited to 30 
deg...................................      40
  Extension limited to 20 
deg...................................      30
  Extension limited to 15 
deg...................................      20
  Extension limited to 10 
deg...................................      10
  Extension limited to 5 
deg....................................       0

The Board notes that on service discharge examination April 
1993 mild crepitus with movement was shown.  There was no 
edema, effusion, tenderness, or decreased range of motion.  A 
bone scan revealed degenerative joint disease of the right 
knee.

The veteran has been assigned a 5003-5257 hyphenated 
Diagnostic Code by the RO, with the 10 percent compensation 
awarded in a July 1995 hearing officer's decision for "one-
inch of atrophy of the right thigh, apparent limping due to 
right knee pain, pain on motion and tenderness with range of 
motion, and inability to hop on right foot due to pain and 
pain with squatting and rising."

In reference to Diagnostic Code 5257, the Board notes that 
the veteran reported at the time of the VA examination in 
January 1995 that his right knee gives out, but he was not 
using an assistive device then or on VA examination in August 
1995.  At the time of the January 1995 VA examination, his 
Drawer sign was negative.  On VA examination in October 1998, 
his gait was normal, the cruciate and collateral ligaments 
were stable, and McMurray test was negative.  On manual 
testing, there was no instability whatsoever in the knee or 
patella.

While the veteran complained on VA examination in January 
1995 that his right knee gives out, and while he testified to 
it giving out during his June 1995 hearing (hearing 
transcript at 6-7), the Board deems the medical evidence more 
probative of the question of whether there is recurrent 
subluxation or lateral instability.  The Board notes that the 
medical evidence indicates that there is no evidence of 
instability whatsoever in the knee.  A Drawer sign was 
negative and the veteran's ligaments were also found to be 
completely stable by the trained medical professional who 
examined the veteran for instability in October 1998.  
Accordingly, the preponderance of the evidence is against a 
10 percent rating pursuant to Diagnostic Code 5257.  

Next, the veteran's right knee disability has been rated 
pursuant to Diagnostic Code 5003, whose provisions are noted 
above.  The provisions of 38 C.F.R. § 4.59 indicate that with 
any form of arthritis, painful motion with joint or 
periarticular pathology is to be entitled to at least the 
minimal compensable rating for the joint, which is 10 
percent.  See 38 C.F.R. § 4.71a.  A 10 percent rating is 
assigned.

Diagnostic Code 5003 indicates that arthritis established by 
X-ray findings is to be rated based on limitation of motion, 
under appropriate Diagnostic Codes.  The veteran's arthritis 
has been documented.  A review of the evidence in light of 
appropriate Diagnostic Codes reveals that the veteran does 
not meet the criteria for a 10 percent rating under either 
Diagnostic Code 5260 or 5261.  He has flexion limited to 115 
degrees rather than to 60 degrees, and his extension is 
normal according to the October 1998 VA examination report.

With resort to DeLuca and the factors cited at 
38 C.F.R. § 4.40, 4.45, and 4.59, no more than a 10 percent 
rating is warranted in light of functional impairment.  On VA 
examination in January 1995, the veteran was in no acute 
distress and limped on the right but did not use an assistive 
device.  He normally moved about the examination room, 
undressed, dressed, mounted and dismounted the examination 
table, and rose from the supine to the sitting position.  His 
right thigh was one inch less in circumference than the left, 
but his knee and calf measurements were equal.  He could not 
hop on his right foot because of knee pain, but he could toe 
and heel walk with difficulty.  He had pain with squatting 
and rising, but he could squat and rise.  

The veteran testified during his hearing in June 1995 that it 
would take him a while in the morning before he would start 
feeling normal with his knee.  Before that, he would have to 
move around slowly for about 30 or 45 minutes.  He stated 
that when climbing stairs, he would have a popping sensation, 
and on occasion, his knee would give out walking stairs.  He 
described the giving out phenomenon as almost like someone 
was pushing the back of his knee and the joint would bend 
unexpectedly and he would not be able to adjust to that 
weight change automatically.  On VA examination in August 
1995, he limped on the left and he grimaced as he squatted 
and rose.  There was no left quadriceps muscle atrophy and 
that the thigh measurements were equal.  Muscle strength was 
normal.  His gait was also normal and he was able to raise up 
on his heels and toes.  He complained of tenderness to 
palpation about the mid-lateral joint region.  Cruciate and 
collateral ligaments were stable, and McMurray test was 
negative.  There was no crepitation or effusion.  There was 
no instability whatsoever on manual testing of the right knee 
or patella.  He had some complaints of discomfort in the 
thigh at the terminal degrees of flexion, which was to 115 
degrees.  

Clinical findings indicative of more than 10 percent right 
knee disability overall, including from functional impairment 
from pain, instability of station, impairment of 
coordination, etc., are not shown.  His gait is not very 
impaired by pain, he can squat, he does not use a cane due to 
instability of station, his mobility is good, he has good 
strength in his right lower extremity and is somewhere 
between having equal thighs and the right one having one inch 
less girth, and there are no other clinical findings 
signifying more than slight impairment of function, including 
from pain.  There is no more than slight functional 
impairment due to pain supported by pathology and visible 
behavior.  As the VA examiner stated in October 1998, the 
veteran has no more than mild functional impairment from his 
right knee pain.  Pain did not significantly limit function 
beyond the 115 degrees as the examiner noted that there was 
pain at the terminal degrees of flexion.

The Board has considered other Diagnostic Codes.  However, it 
concludes that no other Diagnostic Codes are applicable.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran failed to report for VA examinations in March and 
April 2002.  Evidence which may have been obtained can not be 
considered.  

Extraschedular consideration:

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  The provisions 
of 38 C.F.R. § 3.321(b)(1) were cited but not expressly 
considered by the RO in May 2002 or at any other time.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question for the claim.  
VAOPGCPREC. 6-96 (1996).

Right little finger

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

On service discharge examination in April 1993, the veteran 
reported that he had had a right little finger flexor tendon 
repair in April 1992.  He had a scar on his right little 
finger.

One basis for obtaining a compensable rating would be to show 
a scar which is tender and painful on objective 
demonstration.  Such warrants a 10 percent rating.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  However, 
there is no objective demonstration of a tender and painful 
scar.  The veteran testified as to tenderness of his scar 
during his June 1995 VA RO hearing.  However, he failed to 
report for a VA examination which might have shown tenderness 
and pain objectively demonstrated, and the objective evidence 
does not indicate that there is a tender and painful scar.  
The rating criteria requires the showing of a tender and 
painful scar on objective demonstration in order for a 
compensable rating to be warranted under Diagnostic Code 
7804.  The evidence merely indicates that the veteran has a 
well healed scar.

Scars can also be rated based on limitation of function of 
any part affected.  See 38 C.F.R. § 4.119, Diagnostic Code 
7805.

The veteran's scar is on his right little finger.  The little 
finger is ratable under Diagnostic Code 5227.  Diagnostic 
Code 5227 provides that for any finger other than the thumb, 
index finger, or middle finger, a noncompensable evaluation 
is warranted unless there is extremely unfavorable ankylosis, 
in which case it is ratable as amputation under Diagnostic 
Code 5152 through 5156.  Diagnostic Code 5156 is the Code 
from 5152 through 5156 which deals with the little finger.  
It provides for a 20 percent rating for a little finger 
amputation with metacarpal resection with more than one half 
of the bone lost, and for a 10 percent rating when there has 
been a little finger amputation without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto.  

As noted, Diagnostic Code 5227 provides for no more than a 
noncompensable rating.  Furthermore, the note thereto is of 
no benefit in light of the facts.  The evidence shows that 
the veteran's right little finger disability does not nearly 
approximate extremely unfavorable ankylosis which could 
result in the assignment of either a 10 or 20 percent rating 
under Diagnostic Code 5156.  The veteran's testimony during 
the June 1995 hearing (transcript at 2-3) is in agreement 
with the objective medical evidence (see, for instance, the 
June 1994 VA examination report) that he does not have 
unfavorable ankylosis of his right little finger.  

The June 1994 VA examination report, for instance, indicates 
that his small finger shows full range of motion of the 
joints passively and actively except for lateral deviation at 
the metacarpophalangeal joint.  Likewise, the January 1995 VA 
examination report shows that he had full flexion, and 
extension to 150 degrees in the proximal interphalangeal 
joint and to 160 degrees in the distal interphalangeal joint.  
The October 1998 VA examination report revealed 
metacarpophalangeal joint extension to zero degrees, flexion 
to 145, proximal interphalangeal joint extension lacking 15 
degrees, and flexion to 70 degrees.  He lacked approximately 
15 degrees of full extension and had full passive flexion of 
the distal interphalangeal joint, and 20 degrees of active 
flexion of the distal interphalangeal joint.  The examiner 
stated that there was no ankylosis.  

The Board notes that there have been amendments to 
38 C.F.R. §§ 4.71 and 4.71a during the course of this claim, 
effective from August 26, 2002, and that the amendments 
concern definitions, terminology and rating factors for 
fingers.  For instance, Diagnostic Code 5227 terminology was 
changed from 'ankylosis of any other finger' to 'ankylosis of 
the ring or little finger'.  Additionally, Diagnostic Code 
5230 is now present, providing for a noncompensable rating 
for any limitation of motion of the ring or little finger.  
See 66 Fed. Reg. 48784-48787 (July 26, 2002).  The changes 
have no impact, with the potential evaluations remaining at 
zero percent.  Thus, per Karnas v. Derwinski, 1 Vet. App. 301 
(1991), neither the old nor the new version of 
38 C.F.R. §§ 4.71 and 4.71a is more favorable to the veteran.  
Furthermore, there is no Bernard v. Brown, 4 Vet. App. 384 
(1993), problem requiring additional process.  There can be 
no prejudice to the veteran as there were no significant 
changes and the potential evaluations remain zero percent.

As for DeLuca, factors such as pain, weakness, etc. 
indicative of limitation of function commensurate with 
unfavorable ankylosis of the right little finger are not 
present.  The veteran had adequate grip strength at the time 
of the January 1995 VA examination, and the only functional 
impairment mentioned then was the limited motion.  He has 
substantial active flexion and extension of his right little 
finger.  He was described as well developed on VA examination 
in August 1995.  The veteran was in no acute distress on VA 
examination in October 1998, and the coloration of his right 
little finger was good.  He reported not having sharp 
sensation over the volar aspect of the small finger.  The 
examiner stated that the residual functional impairment was 
mild, that the impairment was mostly at the distal 
interphalangeal joint with an even milder amount at the 
proximal interphalangeal joint, and none at the 
metacarpophalangeal joint.  DeLuca factors were to be the 
subject of other VA examinations in March and April 2002, but 
the veteran failed to report.  Evidence which might have been 
obtained as a result of the examinations can not be 
considered.

Extraschedular consideration:

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  The provisions 
of 38 C.F.R. § 3.321(b)(1) were cited but not expressly 
considered by the RO in May 2002 or at any other time.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question for either of the claims.  
VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation in excess of 10 percent for right knee 
degenerative joint disease is denied.  

A compensable evaluation for laceration, right little finger, 
status post flexor digitorum profundus repair (major), is 
denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

